Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 1 of 15




                        EXHIBIT C
    Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 2 of 15




                              STATEMENT OF WORK

          For the Design and Delivery of an Executive Education Program

1. Introduction

This Offer dated March 18, 2019 by the Trustees of the University of Pennsylvania acting
through the Aresty Institute of Executive Education at The Wharton School (hereafter
“Wharton”), is for the design and delivery of Executive Education programs in Talent
Management entitled TMI-Wharton Talent Management Programs (hereafter “Programs”)
for CREDFORCE AMERICA INC. (hereafter “Client”), specifically for the Talent
Management Institute (TMI). The work of Wharton in preparing, conducting and managing
the Program is hereafter referred to as “Services.” This Offer shall remain open for 5 days,
March 23, 2019. (hereafter the “Offer Period”). To accept this Offer, Client must, prior to
the end of the Offer Period, sign below in duplicate and return two executed copies to
Wharton.

Upon receipt of the executed copies, Wharton shall return to Client a fully-executed copy,
and shall also send to Client an invoice for 100% of Online Program fee and 50% of the
Tuition fee (which totals $161,000) for Edition I Cohort III and Edition I Cohort IV)
MasterClasses – also called AFP (Associate Fellow Program and Global Fellow Program)
due within 60 days of invoice receipt. Client’s payment of the initial invoice must be made
prior to the start of the Program. As used herein, “Agreement” means this Offer signed by
Client and Client’s payment of the fee specified above.

If the Offer is not accepted during the Offer Period and Client later seeks to enter into an
agreement for a program, Wharton cannot guarantee availability of classroom, lodging
location, and/or faculty for Client’s preferred dates.

2. Program Management
      2.1 The programs included in the ambit of this Agreement shall be generally
          referred to as TMI-Wharton programs in all formal, informal, external or
          internal communication throughout the tenure of the Agreement.
      2.2 Until mentioned through a Work Change Order, or under a formal mutual
          agreement between Wharton and the client, this contract limits itself to the
          following two programs to be offered jointly by the Client and Wharton:
              2.2.1 The Associate Fellow Program in Talent Management
              2.2.2 The Global Fellow Program in Talent Management
      2.3 The Client and Wharton have mutually agreed that the TMI-Wharton Programs
          will be multi-stage, and multi-modal, including one or more stages involving
          Wharton residential teaching or tuition events referred to as Wharton
          MasterClasses – also referred to as Edition I and II in this Agreement, and that,
          the
 Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 3 of 15




     commercial and fee arrangements etc., quoted in this Agreement pertain only to
     the Wharton MasterClasses or Editions I & II Runnings, in which the Client will
     require to utilize Wharton’s facilities and the services of Wharton professors,
     knowledge and intellectual property.
2.4 Wharton has designated Professor Peter Cappelli as the Academic Director and
     Antoinette Simon as the Client Relationship Director for the TMI-Wharton
     Programs. They, with input from the Client, will be responsible for designing the
     Programs.
2.5 Wharton will share a detailed, formal program with the Client in advance for
     immersing the Client onto the Wharton branding and marketing ways, processes,
     methods and standards.
2.6 Wharton will share a crisp, detailed matrix of Wharton teams and individuals who
     will be involved in approvals, vetting, and mutual cooperation required in
     finalizing marketing collaterals; website design and copy and admission policy, and
     ensure transparency and continuity of standards, benchmarks and methodology
     deployed in approving/ vetting marketing copy and program policies.
2.7 Wharton and Client will ensure complete mutual care and respect in the protection
     of brand standards of each other, and in doing so, shall acknowledge the right of
     the other party to promote products and programs related to the present
     arrangement in accordance to their respective policies and strategies.
2.8 Wharton and the Client shall award a co-signed Certificate to all participants who
     pass/ qualify the TMI Associate Fellow and Global Fellow exams and the tests/
     assessments/ assignments/ cases etc., as may be given by Wharton faculty during
     Masterclasses/ Runnings and/or other pre-requisites as mutually agreed upon
     between Wharton and the Client, and that, the design creatives of the Certificate
     shall be mutually finalized between Wharton and the Client.
2.9 Client will manage and market Programs from multiple global locations, including a
     Program Management desk at the Wharton School to be operated by David
     Heckman and Antoinette Simon or by any other senior individual assigned by
     Wharton. The Client will not be charged for this assistance.
2.10 The Programs will be targeted at senior professionals in functions of talent
     management and HR.
2.11 Each Program (AFP will encompass 4 days of classroom) (GFP will encompass 2
     days of classroom) delivery of educational content by Wharton professors with
     each day defined as six hours of teaching time in the Steinberg Conference Center
     (SCC, henceforth), or any other Wharton campuses, or any other international
     location as may be mutually decided with the Client.
2.12 A select few of the participants of the program will be nominated by the Client
     to visit Wharton the second time to attend one of the existing Wharton executive
     education programs, and the client will be offered a discount of 20% on the standard
     fee for the selected/ opted programs.
2.13 Each Program will 1-2 days of internal CredForce Meetings or Industry Speakers,
     held in the Steinberg Conference Center (SCC, henceforth), or any other Wharton
     campuses, or any other international location as may be mutually decided with the
     Client. The internal meeting will be facilitated and coordinated by Client; there
     will be no Wharton Faculty/Director involvement.
                                                                              Page 2 of 14
         Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 4 of 15



    3. Scheduled Program Date(s)
       3.1 The program under Edition I & II (AFP/GFP) has been mutually agreed to be held on
           the following dates:

         July 22-26, 2019 AFP (3 days of programming Wharton)
         August 19-23, 2019 AFP (3 days of programming Wharton)
         November 12-15, 2019 GFP (2 days of programming Wharton)

       The aforesaid dates for Edition I and II have been mutually confirmed in writing, by
       both parties. Wharton cannot guarantee availability of classroom, lodging location,
       and/or faculty for Client’s preferred dates if the agreement is not signed by
       December 31, 2018

    4 Location
     Runnings/Editions will be held at the facilities of the Aresty Institute of Executive
     Education, on the campus of the University of Pennsylvania in Philadelphia, Pennsylvania,
     or at a comparable location determined by Wharton and agreed upon by Client.

    In the event that the Client requests an offsite location for any future Runnings, Client is
    responsible for choosing the location, engaging the location personnel and receiving
    Wharton’s agreement on the location. Client will be responsible for paying all related
    expenses.

5   Number of Participants
    5.1 The contracted participant headcount is 40.
    5.2 Design, and Tuition (defined below in Articles 6 and 7) will be charged for 40
    participants.
    5.3 Client will confirm with Wharton the total number of participants expected to attend at
        least 30 days before the start of each module. To confirm number of participants, Client
        will email Meghan Ryzinski at ryzinskm@wharton.upenn.edu and
        simonan@wharton.upenn.edu

6 Design, and Tuition Fees
   Design – The Design Fee includes faculty and staff’s time spent working with the client on
   the overall program design, developing materials for the program, and creating the
   presentations.
   Tuition – The Tuition Fee includes faculty time spent teaching the Program Content and
   integrating the learnings in the classroom. A standard teaching day consists of 6 hours of
   teaching time. Evening and/or weekend sessions are considered beyond the standard
   teaching day and will incur an additional fee. Tuition fees of $41,000/day will be charged
   for up to 40 participants. Any additional participants will result in an additional daily tuition
   fee of $500/pp/per day, plus conference package fees (detailed in article 7).

7 Lodging, Meals and Conference Center Facilities – specific to Running One
   7.1 Lodging will be provided by Wharton at the Steinberg Conference Center, the Inn at
       Penn, the Sheraton University City, the Homewood Suites University City, aka, The
                                                                                         Page 3 of 14
         Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 5 of 15



       Study or at a comparable location. Lodging includes a private sleeping room with bath
       and use of the recreational facilities of the University of Pennsylvania, when available.
       Meals and classroom facilities will be provided on the Wharton campus.
    7.2 Lo d g i n g reservations will be made for the contracted participant amount of
         40 participants.
    7.3 As noted in 5.3, Client will confirm with Wharton the total number of participants
         expected to attend at least 30 days before the start of each module. To confirm number
         of participants, Client will email Meghan Ryzinski at ryzinskm@wharton.upenn.edu
    7.4 I f the total number of confirmed participants is higher than the “contracted” number
         (as described in Article 5.1), additional per person Room and Board fees will apply. In
         this situation, the additional participants will be lodged at the same location as the other
         participants, if rooms are available. If additional rooms are not available, the additional
         participants will be lodged at a nearby hotel, but will have their meals with the other
         participants.
    7.5 I f the total number of confirmed participants is less than the “contracted” number (as
         described in Article 5.1), attrition fees may apply. In this case, Client will be charged
         for either a) actual participants or b) 80% of contracted number, whichever is greater.
    7.6 If the Client does not notify Wharton of any changes to the “contracted” participant
         number (as described in Article 5.1) and fewer than the expected number of participants
         arrive, Client will be billed for 40 participants.
    7.7 Wharton will provide a meal package which will include an opening-night dinner with
         reception; breakfast, lunch, dinner (beer and wine included), and two breaks daily. Any
         additional meals, refreshments or receptions requested will incur an additional charge.
    7.8 Facilities includes classroom/conference rooms/case study rooms, classroom amenities,
         audio visual services, information technology services, housekeeping, conference
         services (Concierge), use of fitness center, use of evening lounge, and access to some
         University services.
    7.9 Lo d g i n g and meals will be master-billed and incidental charges (e.g. telephone
         calls, etc.) will be charged to individual participants unless Wharton is notified at
         least 30 days in advance of the Program.
    7.10 Wharton will attempt to accommodate early arrivals and late departures, but cannot
         guarantee that space will be available.

8   Faculty/Staff Travel, where applicable
    Should any future Runnings be delivered at an offsite location (away from the Philadelphia
    campus), Wharton will reimburse faculty and/or staff travel on behalf of Client and will
    invoice Client for travel expenses at the conclusion of the Program.

9   Additional Services and Fees/Changes to Scope
    9.1 Any additional services requested by Client and agreed upon by Wharton after the
        signing of this Offer and Agreement, will be invoiced by Wharton and paid by Client in
        accordance with the terms of this Offer. Examples of additional services not included in
        this Offer and Agreement include, but are not limited to, requests for more development
        time, additional discussion with faculty/staff, additional presentation time, additional or
        outside presenters, and/or additional receptions/ events not described elsewhere in this
        Offer and Agreement. Payments by Wharton to third parties (e.g., hotels, restaurants,
                                                                                         Page 4 of 14
        Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 6 of 15



       transportation vendors, etc.) on behalf of Client will, consistent with Wharton’s standard
       practice and policy, be subject to a 20% overhead fee.

   9.2 Any changes to the original scope of the Program, requested by Client and agreed upon
       by Wharton after the signing of this Offer and Agreement, will be defined in a “Work
       Change Order” (refer to Appendix A), include the applicable fees, and must be signed by
       both parties within 5 business days. Changes to the scope of the Program could include,
       but are not limited to, changes in agreed upon content and/or changes to the structure of
       the Program.
10. Estimated Fees* (Final amount due dependent upon total number of participants)
July 22-26, 2019
Fee Type: Edition I:                                                        Program Total
Tuition (3 Days @ $41,000/day):                                             $123,000
2 Days of Classroom Room rental                                             $ 10,000
Lodging, Meals and Facilities (40 participants for 5 days @$460* pp/day):   $ 92,000
Estimated Total:                                                          $225,000

August 19-23, 2019
Fee Type: Edition I:                                                               Program Total
Tuition (3 Days @ $41,000/day):                                                    $123,000
2 Days of Classroom Room rental                                                    $ 10,000
Lodging, Meals and Facilities (40 participants for 5 days @$460* pp/day):          $ 92,000
Estimated Total:                                                                 $225,000

November 12-15, 2019
Fee Type Edition II:                                                               Program Total
Tuition (2 Days @ $41,000/day):                                                    $82,000
2 Days of Classroom Room rental                                                    $ 10,000
Lodging, Meals and Facilities (40 participants for 4 days @$460* pp/day):          $ 73,600

Estimated Total:                                                                 $165,600

Wharton Online Courses:
Global Trends for Business and Society - $100.00 x 80
Managing Social and Human Capital - $100.00 x 80
People Analytics - $100.00 – 80

Business Strategies from Wharton: Competitive Advantage - $250.00 x 40
Creating a Team Culture of Continuous Learning - $100 x 40
Estimated Total:                                                                  $38,000


Estimated Grand Total:                                                             $653,600


                                                                                       Page 5 of 14
        Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 7 of 15



11. Payment Schedule

   11.1 Wharton will invoice Client according to the following schedule:

   July 22-26, 2019-AFP

  Design Fee:                              100% to be invoiced at signing of Offer
  Tuition Fee:                            50% to be invoiced at signing of Offer
                                          50% to be invoiced at program completion
  Changes in Scope of Program:            100% to be invoiced at signing of Work Change
                                          Order
  Lodging, Meals, Facilities:              To be invoiced at program completion
  Faculty Travel, where applicable:       To be invoiced at program completion
  Additional Charges, if any:             To be invoiced at program 1 completion


  August 19-23, 2019-AFP

  Design Fee:                              100% to be invoiced at signing of Offer
  Tuition Fee:                            50% to be invoiced at signing of Offer
                                          50% to be invoiced at program completion
  Changes in Scope of Program:            100% to be invoiced at signing of Work Change
                                           Order
  Lodging, Meals, Facilities:              To be invoiced at program completion
  Faculty Travel, where applicable:        To be invoiced at program completion
  Additional Charges, if any:              To be invoiced at program 1 completion


   November 12-15, 2019-GFP

  Design Fee:                             100% to be invoiced at signing of Offer
  Tuition Fee:                            50% to be invoiced at signing of Offer
                                          50% to be invoiced at program completion
  Changes in Scope of Program:            100% to be invoiced at signing of Work Change
                                          Order
  Lodging, Meals, Facilities:             To be invoiced at program completion
  Faculty Travel, where applicable:       To be invoiced at program completion
  Additional Charges, if any:             To be invoiced at program 1 completion

   Online Program

   Tuition Fee:                            100% to be invoiced at signing of Offer

     *Please note, additional charges may be invoiced separately (after) from final Tuition
     and Lodging, Meals and Facilities invoice.
                                                                                     Page 6 of 14
         Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 8 of 15




11.2 All payments to Wharton must be made in U.S. Dollars. Client agrees that Penn will
     receive its fees for Services as well as a reimbursement for any non-U.S. tax including
     income tax, gross receipts tax, business tax, property tax, license tax, privilege tax, sales
     tax, use tax, excise tax, value added tax or similar tax which may now or hereafter be
     applicable to, measured by or imposed upon Wharton or the Client or with respect to the
     transaction hereunder, the Program, the Services, or the materials, their sale or value, their
     presence in a taxing jurisdiction or their use. Such taxes will be the responsibility of the
     Client and Client agrees to pay for such taxes directly to the appropriate authority or to
     reimburse Wharton for such taxes that Wharton is required to pay directly to the
     appropriate authority or that are withheld from its fees.

11.3 Invoices will be sent to the billing address shown below. Remittances should be made
      payable to the “Trustees of the University of Pennsylvania”. Standard invoice terms are
      net 60 days. A finance charge of the lesser of 1½%, or the highest amount allowed by
      law, will be charged monthly on any outstanding balances.

11.4 Invoices for the Program under the Running #1 will be sent by Wharton to Client:

            Rajiv Gupta
            President & Group CEO CREDFORCE America Inc.
            Barton Springs, 901 Mopac Expressway South
            Building 1 Suite 300, Austin, Texas 78746 rajiv.gupta@credforce.com

       11.5 Invoices for next set of Programs shall be sent in accordance to the details shared
             by Client, once CredForce America completes setting up its financial transactions
             process in the US.

12.    Program Postponement
       12.1 All Client requests for changes in Program dates must be submitted in writing.
            Should Client request a change in the dates of a Program, Wharton shall use
            commercially reasonable efforts to reschedule the Program to the Client’s new
            desired date. All costs incurred by Wharton as a result of the change in Program
            dates will be the responsibility of Client. Examples of these costs include, but are
            not limited to: a percentage of faculty teaching expenses, faculty/staff travel
            expenses, participant hotel reservations, participant food purchases, etc. If Wharton
            cannot accommodate the Client’s new desired date, it will endeavor to offer three
            alternatives time slots spanning 12 months of the original contracted Program start
            date. If Wharton and the Client cannot come to agreement on any of these three
            alternative dates, the Program shall be deemed to have been cancelled as of the date
            on which the Client requested rescheduling and the Client will incur standard
            cancellation charges as specified in Article 13.

       12.2 If Wharton is able to reschedule the Program following a change requested by the
            Client and the request for a change in Program Dates was submitted less than 90

                                                                                         Page 7 of 14
      Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 9 of 15



          days prior to the start of the Program, then in addition to payment for Wharton
          costs associated with the rescheduling (as described in Article 12.1) Client will be
          required to pay a Rescheduling Fee.

         12.2.1 For schedule changes requested less than 90 days but more than 60 days prior
                to the start of the Program, the Rescheduling Fee shall be an amount equal to
                10% of the Tuition Fee specified in Article 10.
         12.2.2 For schedule changes requested less than 60 days prior to the Program Date
                the Rescheduling Fee shall be an amount equal to 20% of the Tuition Fee
                specified in Article 10.

13   Program Cancellation
     In the event that Client cancels the Program after acceptance of the Offer, the following
     cancellation fees will apply:
     Design Fees:                                                 100% fee due
     Faculty/Staff Travel Fees (if applicable)                    100% of fees incurred
     Tuition, Lodging, Meals and Conference Center Facilities Fees:
     61- 90 days written notice prior to each Running start date          40% fee due
     31- 60 days written notice prior to each Running start date          75% fee due
     Fewer than 30 days written notice prior to each Running start date           90% fee due

     If cancelled prior to 90 days of a Program running date, any hotel cancellation fees
     incurred by Wharton will be reimbursed by the Client.

14   Force Majeure Condition
     14.1 Subject to Section 12.2, neither the Client nor Wharton shall be liable for delay or
          failure to perform its obligations under this Agreement to the extent resulting from
          adverse changes in Visa policies; sudden cancellation of international flights due to
          political disturbances or terror acts; fire, flood, explosion, war, strike, embargo,
          government requirement, civil or military authority, act of God, act of the public
          enemy, extreme weather event, delay in transportation, including act or omission of
          carriers, death or illness of Wharton’s key personnel, delays or failure to perform by
          subcontractors or similar causes beyond its control and without its fault or
          negligence (“Force Majeure”). If a Force Majeure occurs and prevents either party
          from performing its obligations, the party who is so prevented shall give immediate
          notice to the other, stating the nature of the Force Majeure and any action being
          taken to avoid or minimize its effect.

     14.2 If the Force Majeure will prevent the Program from being conducted as scheduled,
          the parties will use best commercial efforts to reschedule it. If the Client elects to
          cancel the Program in lieu of rescheduling, any costs incurred by Wharton as a
          result of the cancellation (including faculty payments, travel expenses, payments to
          vendors and participant hotel reservations) will be reimbursed to Wharton by the
          Client.


                                                                                      Page 8 of 14
     Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 10 of 15



15   Professional Standards
     The Services rendered, and the academic materials prepared by Wharton faculty shall be
     furnished according to a standard of performance equal to or better than similar services
     and materials rendered by other graduate business school faculties in the United States
     conducted at the same general time as the Program. If within three days of the rendering
     of the Services or three days of delivery of the academic materials, Client notifies
     Wharton’s Client Relationship Director in writing that the Services or materials do not
     meet the foregoing standard, Wharton shall, at its cost, re-perform or correct the non-
     conforming Services or materials.
16   Intellectual Property Indemnity
     Wharton shall defend and indemnify Client from and against third party claims for
     damages, including, reasonable attorneys’ fees based on an allegation that any academic
     materials furnished or used by Wharton hereunder constitute an infringement of any U.S.
     patent, copyright or trademark or a misappropriation of a trade secret. If such infringement
     claim or action is made, or if any use of the materials is enjoined, Wharton shall, at its own
     expense and at its option, either: (a) procure for CLIENT the right to continue using the
     material, (b) replace same with a non-infringing material or method, or (c) modify the
     material so that they become non-infringing. If none of the foregoing alternatives are
     reasonably available to Wharton, CLIENT shall have the right to return any material or
     part thereof and Wharton shall refund a proportionate part of the fees previously paid by
     CLIENT in respect of the material. THE FOREGOING STATES THE SOLE AND
     EXCLUSIVE REMEDY OF CLIENT FOR INFRINGEMENT BY WHARTON OF
     ANY U.S. PATENT, COPYRIGHT OR TRADEMARK OF ANOTHER PARTY AND
     NO OTHER REMEDY SHALL APPLY.
17   Use of Wharton Name, Faculty, and Material; Ownership of Property

     17.1 Client agrees not to use the Wharton name or logo or the name or logo of the
          University of Pennsylvania-- whether during the existence of this Agreement or after
          its termination-- for any promotional purposes without the written permission of
          Wharton. Client agrees not to directly engage the Wharton faculty for any educational
          program separate from or additional to this Agreement without the written permission
          of Wharton.

     17.2 Wharton retains all rights, title, and interest in and to all materials developed by
          Wharton and to the Services rendered by Wharton. Wharton hereby grants Client a
          non-exclusive “royalty-free” license to use and reproduce Program material to build
          knowledge and foster discussion within Client’s organization. These materials are to
          be used for internal discussion purposes only. No part of the Program materials or
          content may be used to develop or deliver formal educational programs without the
          written permission of Wharton.

18   Use of Client Name
     Client agrees that Wharton may use the Client name in its online and print brochures in
     order to promote other Programs. Wharton agrees not to use the Client name or logo --
     whether during the existence of this Agreement or after its termination-- for any other
                                                                                       Page 9 of 14
      Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 11 of 15



      purposes without the written permission of Client.

19    Insurance
      Wharton shall maintain at its own cost sufficient insurance policies with reputable
      insurance companies to cover potential liabilities which Wharton may have to Client under
      this Agreement (including Worker’s Compensation and professional, automobile and
      general liability insurance). If requested by Client, Wharton will provide Client with
      certificates from its insurers or insurance brokers confirming that the insurance is in force
      and that the current premiums have been paid.

20    Confidentiality
      20.1 For a period of one year following expiration or termination of this Agreement
           Wharton shall keep confidential any information about Client and its operations
           marked as confidential known by Wharton that is disclosed during the design,
           development or delivery of the Program. The information may be used for other
           purposes (e.g., professional articles) if this disclosure is agreed upon by the parties
           in writing.

       20.2 If Wharton is given information of a personal or financial nature of any employee
             of Client during the term of this Agreement, for a period of one year following
             expiration or termination of this Agreement, or longer period as required by law, it
             shall keep it confidential and implement reasonable safeguards, as appropriate for
             the sensitivity of the such information, to protect it from loss, misuse, and
             unauthorized access or disclosure. Upon expiration or earlier termination of this
             Agreement, Wharton shall return or destroy, as directed by Client, within 60
             days thereafter, such information and shall retain no copies thereof.

       20.3 This article shall not apply to any information or data which: (a) Wharton shall
            have possessed before entering into this Agreement; (b) shall be acquired by
            Wharton in circumstances or in a manner not resulting from Wharton’s
            performance of its obligations under this Agreement; (c) becomes part of the
            public domain in any manner; or (e) is otherwise required by applicable law to
            be disclosed by Wharton.

21.   Term of Agreement
      This Agreement is for an 18-month period, November 7, 2017 to May 7, 2019. After
      this period, the Agreement will automatically renew each year, for one year, unless one or
      both parties provide written notification of their request for termination at least 60 days
      prior to that Agreement’s expiration date. Annual Tuition Fees increases are expected
      to stay at 3% year over year. Final Fees must be agreed upon, in writing, by both
      parties 60 days prior to the automatic renewal of the contract.

22.   Exclusion of Certain Damages
      Neither party shall be liable to the other, whether in contract, tort (including
      negligence) or otherwise, for any loss of profit, business or goodwill, capital, loss of

                                                                                       Page 10 of 14
      Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 12 of 15



      production or loss of use, or any indirect, special, consequential, incidental or punitive
      damages or expense of any kind, whether due to the performance or breach of this
      Agreement, even if the party causing the damage is notified of the possibility thereof.
23.   Governing Law
      The validity and interpretation of this Agreement shall be governed by the internal laws
      of the Commonwealth of Pennsylvania, without regard to its rules governing conflicts of
      law. Client and Wharton hereby consent to the personal jurisdiction and venue of the
      state and federal courts of Philadelphia County, Pennsylvania.

24.   Compliance with Laws
      During the Term of this Agreement, Wharton shall comply with all applicable laws,
      governmental regulations, rules, requirements, ordinances, and other requirements of
      local and state authorities and the U.S. Government.
25.   Assignment
      Client may not assign this Agreement or subcontract any portion of the Services
      without the prior written consent of the University, which consent may be
      withheld for any reason whatsoever or for no reason.

26.   Notices
      All notices or other communications required or permitted under this Agreement
      shall be deemed duly given if in writing and delivered personally or sent by
      certified mail, return receipt requested, first-class postage prepaid, (A) if to the
      University, at University of Pennsylvania, Attn: David Heckman, Director of
      Global Contract Management, Aresty Institute of Executive Education, 255 South
      38th Street, Philadelphia, PA, 19104 (with a copy to General Counsel, University
      of Pennsylvania, 133 South 36th Street, #300, Philadelphia, PA 19104), and (B) if
      to Client, Sanjeeva Shukla, Director, CREDFORCE America Inc., Barton
      Springs, 901 Mopac Expressway South Building 1 Suite 300 Austin, Texas
      78746. A copy of any Notice addressed to CLIENT shall also be delivered to the
      attention of CLIENT’s General Counsel at CLIENT’s address. Notices will be
      deemed given on the date of delivery (in the case of personal delivery) or at the
      time of mailing (in the case of mail delivery). Either party may change its notice
      address by giving the other party notice of such change.
27.   Entire Agreement: Severability
      Client and Wharton each acknowledge and agree that the other has not made any
      representations, warranties or agreements of any kind, except as may be expressly set
      forth herein. This Agreement embodies the entire agreement between the parties relating
      to the subject matter hereof, and shall be binding upon the parties’ respective permitted
      assigns. This Agreement may not be canceled or modified except by an instrument in
      writing signed by duly authorized representatives of each party. If any provision of this
      Agreement is held to be illegal, invalid or unenforceable under applicable law, that
      provision shall be deemed deleted from this Agreement, but all other provisions shall
      continue in full force and effect.

                                                                                       Page 11 of 14
Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 13 of 15




 03.09.19
        Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 14 of 15




                                         Appendix A
                                     WORK CHANGE ORDER

In reference to Article 9 entitled “Additional Services and Fees/Changes to Scope” of the Offer and
Agreement dated October 31, 2018 between CredForce America, Inc., and The Wharton School, both
parties hereby certify, by the signature of an authorized representative, that this Work Change Order will
amend and be fully incorporated into the Offer and Agreement.

              Scope of Change Request                       Impact (Fee)           Impact (Timing/Due
                                                                                          Date)




Except as described above, all other terms and conditions in the original Offer and Agreement will remain
in effect.
                                                                                                Page 13 of 14
Case 2:20-cv-05096-PBT Document 9-1 Filed 05/07/21 Page 15 of 15
